WHEELER, District Judge.
The bankrupt has moved for leave to withdraw Ms petition, in this cause. The motion has been sent to the referee for a report of the facts on notice to the creditors. He has reported on such notice that there was no estate, that no claims were proved, and that no trustee was appointed. In this situation the creditors would have no pecuniary interest in the opposing withdrawal. Nothing remained bnt the question of his discharge, and the withdrawal of the petition would obviate that. The opposition appears to have come from subsequent creditors, who have acquired liens upon subsequent wages, and who desire to have these proceedings kept on foot to prevent others being commenced, through the idea that there cannot be two sets at the same time. The question now, however, relates to the pendency of the j>resent proceedings, without reference to future ones. As to that, he appears to have the right to withdraw as against any creditors who have a right to object. Costs are claimed, but not allowed. Leave to withdraw granted.